 

UNITED STATES DISTRICT COURT | ELECTRON ALM

a +

 

SOUTHERN DISTRICT OF NEW YORK OCH pence |]
sre rinep:_ 3118] 220
IVAN EVANS, facillommncemees
Plaintiff,
19-cv-0794 (NSR)
-against-
ORDER
THE CITY OF YONKERS et al.,

Defendants.

 

 

NELSON S. ROMAN, United States District Judge:

On January 25, 2019, Plaintiff Ivan Evans (“Plaintiff”), proceeding pro se, filed this Section
1983 action against the City of Yonkers, Yonkers Police Officer McDonald, and Yonkers Police
Officer Moran (collectively, “Defendants”). (ECF No. 2.) Presently before the Court is Plaintiff’s
request for the appointment of pro bono counsel, dated January 29, 2020. (ECF No. 14.)

Unlike in criminal proceedings, the Court does not have the power to obligate attorneys to
represent indigent pro se litigants in civil cases. See Mallard v. U.S. Dist. Court Sor the S. Dist. of
Iowa, 490 U.S. 296, 308-09 (1989). Instead, pursuant to 28 U.S.C. § 1915(e)(1), the Court may,
at its discretion, order that the Pro Se Office request an attorney to represent an indigent litigant
by placing the matter on a list circulated to attorneys who are members of the Court’s pro bono
panel. See Palacio v. City of New York, 489 F. Supp. 2d 335, 344 (S.D.N.Y. 2007).

The Second Circuit set forth the standards governing the appointment of counsel in pro se
cases in Hendricks v. Coughlin, 114 F.3d 390, 392 (2d Cir. 1997), Cooper v. A. Sargenti Co., 877
F.2d 170, 172 (2d Cir. 1989), and Hodge v. Police Officers, 802 F.2d 58, 60-62 (2d Cir. 1986).
These cases direct the district courts to “first determine whether the indigent’s position seems
likely to be of substance,” Hodge, 802 F.2d at 61, and then, if this threshold is met, to consider

“secondary criteria,” including the pro se litigant’s “ability to obtain representation independently,
and his ability to handle the case without assistance in the light of the required factual investigation,
the complexity of the legal issues, and the need for expertly conducted cross-examination to test
veracity.” Cooper, 877 F.2d at 172; accord Hendricks, 114 F.3d at 392 (quoting Hodge, 802 F.2d
at 61-62). “Even where the claim is not frivolous, counsel is often unwarranted where the
indigent’s chances of success are extremely slim,” and the Court should determine whether the pro
se litigant’s “position seems likely to be of substance,” or shows “some chance of success.”
Hodge, 802 F.2d at 60-61.

Plaintiff's instant request for pro bono counsel—his first request—cannot be granted at
such an early stage in the litigation. This case commenced just over a year ago on January 25,
2019. (ECF No. 2.) Defendants filed their answer on May 9, 2019 (ECF No. 11), but, to date, no
discovery or motion practice has taken place in this case. Simply put, at this early stage in the
proceedings, there is no indication that Plaintiff's position shows a strong chance of success or that
the legal issues in this case are particularly complex. Additionally, although Plaintiff notes he is
“ignorant to the law” (ECF No. 14), the Court cannot conclude at this time that Plaintiff is unable
to handle the case without assistance, although this conclusion may change as the action
progresses.

Therefore, because the Court does not find any circumstances which warrant the
appointment of pro bono counsel at this time, Plaintiff's request is DENIED without prejudice to
renew at a later stage in the proceedings. The Clerk of the Court is respectfully directed to mail a
copy of this Order to Plaintiff at his address as listed on ECF and to show proof of service.

Dated: March 18, 2020

White Plains, New York a Bae ms
a“ fe be
4 3 # .

“NELSON S. ROMAN
United States District Judge

 
